Citation Nr: 1534361	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  11-24 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing loss, to include a compensable evaluation prior to January 14, 2011, and an evaluation in excess of 10 percent as of this time.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel
INTRODUCTION

The Veteran had active service from March 1948 to March 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, granting service connection for bilateral hearing loss and assigning a noncompensable (0 percent) disability evaluation as of June 29, 2010.  This claim was previously remanded by the Board in August 2014 and January 2015 for further evidentiary development.  

The Veteran was scheduled for a Travel Board hearing in April 2014.  However, the Veteran did not attend the scheduled hearing.  As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  Prior to January 14, 2011, the Veteran exhibited puretone threshold values warranting numeric values of IV, bilaterally, warranting a 10 percent evaluation under 38 C.F.R. § 4.85, Table VIA.  

2.  At no time during the pendency of this claim has the Veteran exhibited puretone threshold values or speech discrimination scores of such severity as to warrant an evaluation in excess of 20 percent.  





CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a 10 percent evaluation for bilateral hearing loss prior to January 14, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2014).  

2.  The criteria for establishing entitlement to an evaluation in excess of 10 percent for bilateral hearing loss at any point during the pendency of this claim have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

As to VA's duty to assist, VA has associated with the claims folder the Veteran's private and VA treatment records, and in September 2010, April 2011, October 2014 and April 2015, he was afforded a formal VA examinations.  The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Additionally, the Board finds there has been substantial compliance with its January 2015 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination that he in fact attended.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

Under applicable laws and regulations, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85 Tables VI and VII, as set forth following 38 C.F.R. § 4.85, are used to calculate the rating to be assigned.  38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels (dB) or more, Table VI or Table Via is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b). 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Analysis

The Veteran contends that he is entitled to increased evaluations for his service-connected bilateral hearing loss.  Specifically, he has asserted that he is entitled to a compensable evaluation prior to January 14, 2011, and an evaluation in excess of 10 percent as of January 14, 2011.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to an increased evaluation for his bilateral hearing loss at any time during the pendency of this claim. 

Upon receipt of the Veteran's claim, he was afforded a VA audiometric examination in September 2010.  The authorized audiological evaluation revealed pure tone thresholds, in decibels (dB), to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
45
65
85
LEFT
35
25
55
60
75

Puretone threshold averages are 57.5 dB for the right ear and 53.75 for the left ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 88 percent in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss that was mild to severe for the 500 Hz to 4000 Hz range.  The Veteran did not report any effects on his usual daily activities.  

Applying the above pure tone threshold values and speech recognition scores to 38 C.F.R. § 4.85, Table VI results in numeric values of III for the right ear and II for the left ear.  Applying these numeric values to Table VII reveals a disability evaluation of 0 percent.  

The record reflects that the Veteran was afforded an additional VA examination in April 2011.  The Veteran reported an increase in hearing loss, especially in his right ear.  The authorized audiological evaluation revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
45
50
70
80
LEFT
35
30
60
70
80

Puretone threshold averages are 61.25 for the right ear and 60 for the left ear.  Speech audiometry revealed speech recognition ability of 78 to 70 percent in the right ear and of 92 to 80 percent in the left ear.  The examiner concluded that the Veteran suffered from sensorineural hearing loss in both ears that was moderately severe to severe in the right ear and mild to severe in the left ear.

The Veteran reported significant effects due to his hearing loss, including greater difficulty understanding quiet speech and speech presented in the presence of background noise.  He further reported that he had to continually ask for individuals to repeat for speech understanding.  He also reported that he must increase the volume on his television to extremely loud levels.  

Applying the above pure tone threshold values and the lowest speech recognition scores to 38 C.F.R. § 4.85, Table VI results in numeric values of V for the right ear and IV for the left ear.  Applying these numeric values to Table VII reveals a disability evaluation of 10 percent.  

An additional VA audiometric examination was performed in October 2014.  The examiner concluded that puretone thresholds could not be determined.  The examiner explained that test results were not valid for rating purposes.  Despite repeated attempts and reinstruction, the test results were not reliable and were not suitable for rating purposes and were therefore not being reported.  The test results were strongly suggestive of a non-organic hearing loss/hearing loss component.  There was variability in responses to puretones of up to 15 dB with retest (more than could be expected from test-retest variability), SRTs were in fair to poor agreement with PTAs (SRTs were better than expected given puretone results), a positive Stenger was obtained at 4000 Hz on the right side and the poor speech recognition scores obtained were inconsistent with observed communication abilities.  

The Veteran was most recently afforded a VA audiometric examination in April 2015.  The authorized audiological evaluation revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
60
70
75
LEFT
40
35
65
65
70

Puretone threshold averages were 61.25 dB for the right ear and 58.75 dB for the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 80 percent in the left ear.  The examiner confirmed the diagnosis of bilateral sensorineural hearing loss.  The Veteran reported that this condition impacted his ordinary conditions of daily life and ability to work due to the fact that he often misunderstands what people say to him and he often has to keep the television volume loud.  

The examiner further noted that the Veteran had two private audiological examinations completed by Gainesville ENT and Allergy Associates on June 22, 2010, and May 19, 2011.  The current hearing examination results were consistent with the hearing results obtained on June 22, 2010, and the VA examination completed in April 2011.  However, the current thresholds were slightly better or less severe than the May 19, 2011, audiometric results.  The differences seen between the two examinations may be due to several factors, such as malingering and/or the Veteran's occasional eustachian tube dysfunction.  

Applying the April 2015 pure tone threshold values and speech recognition scores to 38 C.F.R. § 4.85, Table VI results in numeric values of IV for the right ear and IV for the left ear.  Applying these numeric values to Table VII reveals a disability evaluation of 10 percent.  

The Board has also considered the private evaluations of record.  According to a June 2010 audiometric report from the Gainesville ENT and Allergy Associates, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
55
65
75
LEFT
35
30
60
65
70

Puretone threshold averages were 57.5 dB for the right ear and 56.25 dB for the left ear.  While speech recognition scores were recorded, they are not probative for VA rating purposes, as the report fails to reflect whether Maryland CNC testing was used or not.  

Applying the above pure tone threshold values a to 38 C.F.R. § 4.85, Table VIA (Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average) results in numeric values of IV for the right ear and IV for the left ear.  Applying these numeric values to Table VII reveals a disability evaluation of 10 percent.  

The record also contains a May 2011 report from the same private facility.  Pure tone thresholds, in dB, were deemed to be:







HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
70
75
85
LEFT
55
50
70
75
80

Puretone threshold averages were 72.5 dB for the right ear and 68.75 dB for the left ear.  Again, while speech recognition scores were recorded, they are not probative for VA rating purposes, as the report fails to reflect whether Maryland CNC testing was used or not.  

Applying the above pure tone threshold values to 38 C.F.R. § 4.85, Table VIA (Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average) results in numeric values of VI for the right ear and V for the left ear.  Applying these numeric values to Table VII reveals a disability evaluation of 20 percent.  

Viewing the above evidence in a light most favorable to the Veteran, the Board finds that the Veteran is entitled to an initial disability evaluation of 10 percent for his service-connected bilateral hearing loss.  While the September 2010 VA examination results do not support a 10 percent evaluation, his June 2010 private audiological report does.  According to the April 2015 VA examiner, the private audiological report of June 2010 was consistent with VA findings.  As such, resolving all doubt in favor of the Veteran, the Board finds that a 10 percent evaluation is warranted prior to January 14, 2011.  

However, the preponderance of the above evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 10 percent at any time during the pendency of this claim.  As previously noted, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann, 3 Vet. App. at 349.  Multiple VA examinations have been performed and support the currently assigned ratings.  While a May 2011 private audiological report produced readings suggestive of a 20 percent rating, subsequent VA examinations revealed the Veteran's hearing to in fact be better than what was revealed by this report.  The April 2015 VA examiner also found the May 2011 results to be inconsistent, attributing this to either malingering or a eustachian tube condition.  As such, the preponderance of the evidence of record demonstrates that an evaluation in excess of 10 percent is not warranted at any time during the pendency of this claim.  

The Board recognizes that the Veteran believes he is entitled to an evaluation in excess of 10 percent for his service-connected bilateral hearing loss.  In his VA Form 9 received in August 2011, the Veteran alleged that his 0 percent evaluation was improper because VA overlooked 38 C.F.R. § 3.385.  However, this regulation deals with whether service connection is warranted.  It does not regulate the appropriate disability evaluation to be assigned.  By granting service connection, even at a noncompensable level, VA fully considered 38 C.F.R. § 3.385.  

The Veteran has also described difficulty in hearing, causing him to not understand people and having to turn up the volume on the television.  However, a 10 percent evaluation recognizes that there is indeed hearing impairment.  The Veteran has not provided VA with any competent evidence to demonstrate that he is in fact entitled to an evaluation in excess of 10 percent at any time during the pendency of his claim.  As such, his assertions do not demonstrate that a higher rating is warranted.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that a 10 percent evaluation is warranted prior to January 14, 2011.  See 38 U.S.C. § 5107(b).  This aspect of the Veteran's claim is granted.  However, the preponderance of the evidence is against the claim of entitlement to an evaluation in excess of 10 percent, and as such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  This aspect of the Veteran's claim must be denied.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected hearing loss on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of impaired hearing.  His 10 percent rating contemplates such impairment.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the present case, the Veteran has not alleged that his hearing loss has rendered him unable to obtain or maintain substantially gainful employment.  Thus, the Board will not consider this issue further.


ORDER

The claim of entitlement to a 10 percent evaluation for bilateral hearing loss prior to January 14, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits.  

The claim of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


